Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered March 22, 2006. The order denied plaintiffs motion to compel discovery.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Upon our review of the discovery demands of plaintiff and defendants’ responses, we see no basis to disturb Supreme Court’s order denying plaintiff’s motion to compel discovery. Although CPLR 3101 (a) provides that “[t]here shall be full disclosure of all matter material and necessary in the prosecution or defense of an action, regardless of the burden of proof,” “[a] party’s right to discovery is not unlimited, . . . and may be curtailed when it becomes an unreasonable annoyance and tends to harass and overburden the other party [or parties]” (Harrison v Bayley Seton Hosp., 219 AD2d 584, 584 [1995]). Here, the demands at issue are “overly broad and vexatious and tend[ ] to confuse, rather than sharpen, the central issue [s],” and thus the court properly refused to grant plaintiffs motion (id.). Contrary to plaintiff’s contention, defendants’ agent properly verified the interrogatory responses (see CPLR 3133) and, under the circumstances of this case, the agent could properly verify certain responses upon information and belief. Present—Gorski, J.P., Martoche, Smith, Green and Pine, JJ.